UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1337



SHIRLEY S. MCKINNEY,

                                            Plaintiff - Appellant,

          versus


GREENVILLE COUNTY SCHOOL DISTRICT,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-96-2202-6-20AK)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shirley S. McKinney, Appellant Pro Se. Edwin Brown Parkinson, Jr.,
Hamlet Sam Mabry III, HAYNSWORTH, MARION, MCKAY & GUERARD, Green-
ville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Shirley S. McKinney filed an untimely notice of appeal. We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. See Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).
       The district court entered its order on December 19, 1997;

McKinney's notice of appeal was filed on March 4, 1998, which is

beyond the thirty-day appeal period. McKinney's failure to note a
timely appeal or obtain an extension of the appeal period leaves

this   court   without   jurisdiction   to   consider   the   merits   of

McKinney's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              DISMISSED




                                  2